           Case 3:18-cv-01930-SI   Document 27     Filed 12/07/18   Page 1 of 6




Michael J. Farrell, OSB No. 902587
mfarrell@mblglaw.com
Thomas W. Purcell, OSB No. 114938
tpurcell@mblglaw.com
MB LAW GROUP, LLP
117 SW Taylor Street, Suite 200
Portland, OR 97204
Telephone: 503-914-2015
Facsimile: 503-914-1725

  Attorneys for Defendant Rushmore Loan
  Management Services, LLC and U.S. Bank National
  Association, as Trustee for the REO Trust 2017-RPL1



                           UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON

                                PORTLAND DIVISION

WILLIAM X. NIETZCHE, solely as Trustee
for KRME International Trust; WILLIAM
KINNEY, JR.; and JULIE ANN METCALF              Case No. 3:18-cv-1930-SI
KINNEY,
                                                DEFENDANTS RUSHMORE
                  Plaintiffs,                   LOAN MANAGEMENT
                                                SERVICES, LLC AND U.S. BANK
      v.                                        NATIONAL ASSOCIATION’S
                                                RESPONSE TO PLAINTIFFS’
FREEDOM HOME MORTGAGE                           MOTION FOR TEMPORARY
CORPORATION (FHMC); MORTGAGE                    RESTRAINING ORDER AND
ELECTRONIC REGISTRATION SYSTEMS                 PRELIMINARY INJUNCTION
(MERS); BENEFICIAL OREGON INC.                  AND TO PLAINTIFFS’ MOTION
(BOI); HSBC HOLDINGS PLC (HSBC);                TO STAY RELATED STATE
REGIONAL TRUSTEE SERVICES                       COURT PROCEEDINGS
CORPORATION (RTSC); MTGLQ
INVESTORS L.P. (MTGLQ); RUSHMORE
LOAN MANAGEMENT SERVICES LLC
(RLMS); U.S. BANK NATIONAL
ASSOCIATION (USBNA); CLEAR RECON
CORPORATION (CRC); BARRISTERS
SUPPORT SERVICES (BSS); and URBAN
HOUSING DEVELOPMENT (UHD);

                  Defendants.
                                                                           MB LAW GROUP, LLP
 Page 1 - DEFENDANTS RUSHMORE LOAN MANAGEMENT SERVICES,                       Attorneys at Law
 LLC AND U.S. BANK NATIONAL ASSOCIATION’S RESPONSE TO                  117 SW Taylor Street, Suite 200
                                                                            Portland, OR 97204
 PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER AND                   Telephone: 503-914-2015
                                                                          Facsimile: 503-914-1725
 PRELIMINARY INJUNCTION AND TO PLAINTIFFS’ MOTION TO STAY
 RELATED STATE COURT PROCEEDINGS
          Case 3:18-cv-01930-SI       Document 27       Filed 12/07/18     Page 2 of 6




       Defendants Rushmore Loan Management Services, LLC (“Rushmore”) and U.S. Bank

National Association, as Trustee for REO Trust 2017-RPL1, (“U.S. Bank”) hereby respond to

Plaintiffs’ Motion for Temporary Restraining Order and Preliminary Injunction and Plaintiffs’

“Motion to Stay State Court Proceedings; Motion for Sanctions for Barratry,” THE LATTER OF

which this Court has elected to construe as a motion for a temporary restraining order to stay

related state court proceedings. (Docket No. 23).

                      INTRODUCTION AND PROCEDURAL POSTURE

       This case concerns real property located at 4406 N. Mississippi, Portland, Oregon 97217

(the “Subject Property”). Plaintiffs were the owners of the Subject Property, which was secured

by a mortgage loan. During some of the times relevant to Plaintiff’s alleged claims, Rushmore

serviced the mortgage loan and U.S. Bank, as Trustee for the REO Trust 2017-RPL1, was the

loan’s beneficiary.

       After Plaintiffs defaulted on their obligations under the mortgage loan, the Subject

Property was foreclosed by advertisement and sale on October 23, 2018. (Complaint, ¶¶ 75, 85).

At that foreclosure, the Subject Property was purchased by co-defendant Urban Housing

Development, LLC (“UHD”). (Complaint, ¶ 86).

       Plaintiffs filed this action on November 5, 2018 and filed a Motion for Temporary

Restraining Order and Preliminary Injunction the same day. On November 19, 2018, UHD filed

an FED complaint in Multnomah County Circuit Court, Case No. 18LT16339. Plaintiffs then

filed a “Motion to Stay State Court Proceedings; Motion for Sanctions for Barratry” in the FED

proceeding on November 28, 2018, and that same day filed a separate request for this Court to

consider that motion. (Docket No. 10).

                                                                                  MB LAW GROUP, LLP
 Page 2 - DEFENDANTS RUSHMORE LOAN MANAGEMENT SERVICES,                              Attorneys at Law
 LLC AND U.S. BANK NATIONAL ASSOCIATION’S RESPONSE TO                         117 SW Taylor Street, Suite 200
                                                                                   Portland, OR 97204
 PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER AND                          Telephone: 503-914-2015
                                                                                 Facsimile: 503-914-1725
 PRELIMINARY INJUNCTION AND TO PLAINTIFFS’ MOTION TO STAY
 RELATED STATE COURT PROCEEDINGS
            Case 3:18-cv-01930-SI      Document 27        Filed 12/07/18     Page 3 of 6




       A. Response to Motion for Temporary Restraining Order and Preliminary
          Injunction to Enjoin Non-Judicial Foreclosure Sale.

       Plaintiffs’ Motion for Temporary Restraining Order and Preliminary Injunction should be

denied for the most fundamental of reasons: the conduct Plaintiffs seek to enjoin has already

occurred.

       Plaintiffs’ motion requests an order from this Court “enjoining Defendants from

effectuating their purported non-judicial sale of Plaintiff’s real property that took place October

23, 2018…” and to “enjoin the pending foreclosure sale.” (Motion, p. 2 and p. 6, respectively.)

As a practical matter, this Court cannot enjoin a sale which occurred six weeks ago, almost two

weeks before the motion to enjoin that sale was filed. Moreover, such requested relief is moot as

a matter of law. See e.g. Protectmarriage.com-Yes on 8 v. Bowen, 752 F.3d 827 (9th Cir. 2014)

(“We are unable to effectively remedy a present controversy between the parties where a plaintiff

seeks to enjoin an activity that has already occurred, and we cannot “undo” that action's allegedly

harmful effects”); Dean v. Baker, 884 F.2d 1394 (9th Cir. 1989) (dismissing claim as moot

because “the act [plaintiff] sought to enjoin has already occurred”). Accordingly, Plaintiffs’

Motion for Temporary Restraining Order and Preliminary Injunction must be denied.

///

///

///

///

///

///


                                                                                    MB LAW GROUP, LLP
  Page 3 - DEFENDANTS RUSHMORE LOAN MANAGEMENT SERVICES,                               Attorneys at Law
  LLC AND U.S. BANK NATIONAL ASSOCIATION’S RESPONSE TO                          117 SW Taylor Street, Suite 200
                                                                                     Portland, OR 97204
  PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER AND                           Telephone: 503-914-2015
                                                                                   Facsimile: 503-914-1725
  PRELIMINARY INJUNCTION AND TO PLAINTIFFS’ MOTION TO STAY
  RELATED STATE COURT PROCEEDINGS
          Case 3:18-cv-01930-SI         Document 27       Filed 12/07/18   Page 4 of 6




       B. Motion to Stay State Court Proceedings; Motion for Sanctions for Barratry

       Rushmore and U.S. Bank are not parties to the State Court FED action and, therefore,

take no position on Plaintiffs’ request to stay that proceeding.

       DATED: December 7, 2018.

                                                      MB LAW GROUP, LLP

                                                       s/ Michael J. Farrell
                                                      Michael J. Farrell, OSB No. 902587
                                                      Thomas W. Purcell, OSB No. 114938
                                                      117 SW Taylor Street, Suite 200
                                                      Portland, OR 97204
                                                      Telephone: 503-914-2015
                                                      Email: mfarrell@mblglaw.com
                                                             tpurcell@mblglaw.com
                                                      Attorneys for Defendants Rushmore Loan
                                                      Management Services, LLC and U.S.
                                                      National Bank Association, as Trustee for
                                                      the REO Trust 2017 RPL-1




                                                                                  MB LAW GROUP, LLP
 Page 4 - DEFENDANTS RUSHMORE LOAN MANAGEMENT SERVICES,                              Attorneys at Law
 LLC AND U.S. BANK NATIONAL ASSOCIATION’S RESPONSE TO                         117 SW Taylor Street, Suite 200
                                                                                   Portland, OR 97204
 PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER AND                          Telephone: 503-914-2015
                                                                                 Facsimile: 503-914-1725
 PRELIMINARY INJUNCTION AND TO PLAINTIFFS’ MOTION TO STAY
 RELATED STATE COURT PROCEEDINGS
         Case 3:18-cv-01930-SI          Document 27   Filed 12/07/18    Page 5 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2018, I served the foregoing DEFENDANTS
RUSHMORE LOAN MANAGEMENT SERVICES, LLC AND U.S. BANK NATIONAL
ASSOCIATION’S RESPONSE TO PLAINTIFFS’ MOTION FOR TEMPORARY
RESTRAINING ORDER AND MOTION TO STAY RELATED STATE COURT
PROCEEDINGS on the individuals listed below by causing a true copy thereof to be served in
the manner specified below:

William X. Nietzche
Julie A. Metcalf Kinney
William Kinney, Jr.                                                    Email
c/o Julie A. Metcalf Kinney                                            U.S. Mail
4406 N. Mississippi                                                    Facsimile
Portland, OR 97217
   Pro se Plaintiffs

Kevin H. Kono
Davis Wright Tremaine LLP
1300 SW Fifth Avenue, Suite 2400                                       Email by court ECF filing
Portland, OR 97201-5610                                                U.S. Mail
Email: kevinkono@dwt.com                                               Facsimile
Attorneys for Defendant MTGLQ Investors, L.P.

David J. Elkanich
Nellie Q. Barnard                                                      Email by court ECF filing
Holland & Knight, LLP                                                  U.S. Mail
111 SW Fifth Avenue, Suite 2300                                        Facsimile
Portland, OR 97204
Email: serve.dje@hklaw.com; Nellie.barndard@hklaw.com
Attorneys for Freedom Home Mortgage Corporation

Kelsey M. Benedick
Pilar C. French
Lane Powell, PC                                                        Email by court ECF filing
601 SW Second Avenue, Suite 2100                                       U.S. Mail
Portland, OR 97204-3158                                                Facsimile
Email: benedickk@lanepowell.com;
frenchp@lanepowell.com
Attorneys for Beneficial Oregon, Inc.

David W. Venables
Terrance J. Slominski
Slominski and Associates                                               Email by court ECF filing
7100 SW Hampton St., Suite 101                                         U.S. Mail
Tigard, OR 97223                                                       Facsimile
Email: venables.slominski.law@gmail.com;
tjslominski@yahoo.com
Attorneys for Urban Housing Development, LLC

                                                                               MB LAW GROUP, LLP
 Page 5 - DEFENDANTS RUSHMORE LOAN MANAGEMENT SERVICES,                           Attorneys at Law
 LLC AND U.S. BANK NATIONAL ASSOCIATION’S RESPONSE TO                      117 SW Taylor Street, Suite 200
                                                                                Portland, OR 97204
 PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER AND                       Telephone: 503-914-2015
                                                                              Facsimile: 503-914-1725
 PRELIMINARY INJUNCTION AND TO PLAINTIFFS’ MOTION TO STAY
 RELATED STATE COURT PROCEEDINGS
      Case 3:18-cv-01930-SI    Document 27   Filed 12/07/18   Page 6 of 6




    DATED: December 7, 2018.

                                          MB LAW GROUP, LLP

                                           s/ Michael J. Farrell
                                          Michael J. Farrell, OSB No. 902587
                                          Thomas W. Purcell, OSB No. 114938
                                          117 SW Taylor Street, Suite 200
                                          Portland, OR 97204
                                          Telephone: 503-914-2015
                                          Email: mfarrell@mblglaw.com
                                                 tpurcell@mblglaw.com
                                          Attorneys for Defendants Rushmore Loan
                                          Management Services and U.S. National
                                          Bank Association




                                                                    MB LAW GROUP, LLP
Page 6 - DEFENDANTS RUSHMORE LOAN MANAGEMENT SERVICES,                 Attorneys at Law
LLC AND U.S. BANK NATIONAL ASSOCIATION’S RESPONSE TO            117 SW Taylor Street, Suite 200
                                                                     Portland, OR 97204
PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER AND             Telephone: 503-914-2015
                                                                   Facsimile: 503-914-1725
PRELIMINARY INJUNCTION AND TO PLAINTIFFS’ MOTION TO STAY
RELATED STATE COURT PROCEEDINGS
